United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sun Prairie, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-156
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2010 appellant filed a timely appeal from a September 17, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied merit review.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision in the case. Because more than 180 days
has elapsed from the most recent merit decision of July 16, 2009 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under section 8128(a).

1

5 U.S.C. §§ 8101-8193.

2

See C.F.R. § 501.3(e).

FACTUAL HISTORY
On September 29, 2007 appellant, then a 36-year-old part-time flexible distribution and
window clerk, filed an occupational disease claim alleging that she developed an emotional
condition as a result of being harassed by her superiors. She became aware of her condition in
September 1995 and realized it was related to her employment on October 2006. Appellant
stopped work on March 6, 2007.
In an undated statement, appellant alleged that she failed to receive adequate training for
a scheme test and her coworkers made sarcastic comments regarding her lack of knowledge. In
November 2006, she was not paid for reimbursable mileage and filed a grievance. In
January 2007, appellant opened an outside door for air and her coworkers made unkind remarks.
She asserted that, on January 16 and February 9, 22 and 26, 1007, Leslie Wilcox, a supervisor,
improperly discussed attendance issues and instructed her to provide medical documentation on
the days she attended medical appointments. On February 6, 2007 appellant’s coworkers
commented on the workroom floor that they had to be careful what they said or they would be
turned in to management. Appellant stated that, on February 27, 2007, a mystery shopper
presented at the retail counter. Since she did not receive a 100 percent evaluation her supervisor
criticized her for the results. Appellant alleged that on March 6, 2007 she had a nervous
breakdown at work as the employing establishment was attempting to fire her.
Appellant submitted notes from Dr. Paul J. Slavik, a Board-certified internist, dated
December 1 to 28, 2006. Dr. Slavik advised that she was being treated for medical issues and
could not work more than 48 hours in a seven-day week. On January 19, 2007 he stated that
appellant could not work increased hours as extended hours caused migraine headaches. On
February 9, 2007 Dr. Slavik noted that she was on a restricted work schedule due to migraine
headaches and could not work over 10.5 hours a day or 48 hours in a five-day workweek.
Appellant submitted a February 9, 2007 letter of warning for failure to follow instructions.
By letter dated October 12, 2007, OWCP advised appellant of the factual and medical
evidence needed to establish her claim and requested that she submit such evidence.
Appellant submitted a March 1, 2007 note from Dr. Slavik who treated her for panic
attacks exacerbated by her work environment. She submitted a police incident report dated
March 6, 2007. A March 8, 2007 Postal Inspector investigative memorandum noted that, on
March 7, 2007, appellant was arrested at work for disorderly conduct and resisting arrest after
she took an overdose of medications. Appellant also submitted a March 8, 2007 notice of
placement in a nonduty without pay status and grievance notices dated April 3 and May 1, 2007
disputing her employer’s decision to place her in off-duty status.
In a November 30, 2007 decision, OWCP denied appellant’s claim finding that her
emotional condition did not occur in the performance of duty. It noted that she did not establish
a compensable factor.
On December 30, 2007 appellant requested a review of the written record. She submitted
a December 30, 2007 statement reiterating her allegations of harassment by management.
Appellant submitted reports from Dr. Slavik, incident reports dated March 6, 2007 and a

2

March 8, 2007 Postal Inspector Memorandum, all previously of record. She submitted a
prearbitration agreement dated November 14, 2007, a March 13, 2007 request for reassignment
and a notice of removal dated June 8, 2007.
In a November 1, 2007 statement, Ed Lauersdorf, appellant’s supervisor, noted having a
good working relationship with her but addressed issues with attendance, scheduled work hours
and insubordination.
On April 14, 2008 an OWCP hearing representative affirmed the November 30, 2007
decision. She found that appellant did not establish a compensable factor of employment.
On April 11, 2009 appellant requested reconsideration. She submitted reports from
Dr. Slavik dated December 20, 2006 to March 1, 2007; a May 5, 2007 notice of removal; a
grievance and a November 14, 2007 prearbitration agreement, all previously of record. In a
March 1, 2007 note, Dr. Slavik treated appellant on that date. Appellant submitted congressional
and senatorial inquiries into the status of her compensation claim.
In a July 16, 2009 decision, OWCP denied modification of the prior decisions.
In a letter dated July 1, 2010 and an appeal form dated July 14, 2010, appellant requested
reconsideration. She asserted that Dr. Slavik imposed work restrictions to alleviate further
complications in her condition; however, the employing establishment failed to follow the
restrictions and required her to work in excess of 48 hours a week. Appellant referenced
Dr. Slavik’s treatment notes which indicated that she was limited to working no more than
48 hours in a seven-day workweek. She further referenced pay records noting that, during pay
periods 25 and 26, she worked over 48 hours a week in violation of her work restrictions.3
Appellant asserted that the employing establishment disregarded her restrictions and her health
deteriorated, which was a compensable factor of employment. She submitted prescription notes
from Dr. Slavik previously of record. Appellant also submitted a March 12, 2010 letter to
OWCP stating that she first became aware of her condition in 2005, prior to the events of 2006
and 2007, that aggravated her condition and disability.
In a September 17, 2010 decision, OWCP denied appellant’s reconsideration request
finding that it was insufficient to warrant further review of the merits.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may

3

These pay records were not attached to her correspondence.

4

5 U.S.C. § 8128(a).

3

obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.7
ANALYSIS
OWCP denied appellant’s claim on the grounds that the evidence submitted was
insufficient to establish any compensable employment factor arising in the performance of duty.
It denied her July 1, 2010 reconsideration request, without a merit review and appellant appealed
this decision to the Board. The issue is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim.
In her July 1, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. She asserted that Dr. Slavik imposed work restrictions on December 1
and 20, 2006 to alleviate further complications in her condition; however, the employing
establishment failed to follow those restrictions and required her to work in excess of 48 hours a
week. Appellant referenced pay records noting that pay periods 25 and 26 reveal she worked
over 48 hours a week in violation of her work restrictions. She noted that the employing
establishment disregarded her restrictions and physical condition and as a result her health
deteriorated which established a compensable factor of employment. Appellant’s general
statements and allegations did not establish that OWCP erroneously applied or interpreted a
point of law nor did it advance a point of law or fact not previously considered by OWCP.
Consequently, she is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(2).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

7

See Daniel Deparini, 44 ECAB 657 (1993).

4

A claimant may be entitled to a merit review by submitting new and relevant evidence,
but appellant did not submit any new and relevant medical evidence in this case. Appellant
submitted prescription notes from Dr. Slavik dated December 1 and 20, 2006 and March 1, 2007.
These notes are not relevant because they are duplicative of Dr. Slavik’s notes dated December 1
and 20, 2006 and March 1, 2007 previously of record and considered by OWCP properly
determined that this evidence was cumulative and did not constitute a basis for reopening the
case for a merit review. Appellant also submitted a March 12, 2010 letter correcting her date of
diagnosis for her anxiety disorder to 2005. However, as noted, this evidence is not relevant since
the underlying issue is whether she has established a compensable factor of employment with
regard to her claim for an emotional condition. Therefore, OWCP properly determined that this
evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant reiterates her allegations that the employing establishment failed to
provide reasonable accommodations pursuant to medical documentation from her physician
limiting her work hours. She noted that she filed an Equal Employment Opportunity complaint
and in a September 13, 2010 decision it was determined that the agency was failed to provide
reasonable accommodations for her disability and failed to engage in good-faith process which
resulted in the agency removing appellant from her position. The Board notes that it does not
have jurisdiction over the merits of this case, rather its jurisdiction is limited to whether OWCP
abused its discretion in denying merit review. As noted, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP or submit relevant and pertinent evidence not previously
considered. The Board notes that its jurisdiction is limited to the evidence that was before
OWCP at the time it issued its final decision; therefore, the Board is unable to review new
evidence submitted by appellant on appeal.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

8

5 U.S.C. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

